        Case 16-34006 Document 75 Filed in TXSB on 04/17/20 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 In re:                                      §        Case No. 16-34006
Christopher Lance Roberts                    §        Chapter 13
Jordan Gabrielle Greene                      §        Judge Jeffrey P. Norman

                  DEBTORS’ MOTION TO SELL NON EXEMPT REAL ESTATE

               This motion seeks an order that may adversely affect you. If you
       oppose the motion, you should immediately contact the moving party to
       resolve the dispute. If you and the moving party cannot agree, you must file a
       response and send a copy to the moving party. You must file and serve your
       response within 21 days of the date this was served on you. Your response
       must state why the motion should not be granted. If you do not file a timely
       response, the relief may be granted without further notice to you. If you
       oppose the motion and have not reached an agreement, you must attend the
       hearing. Unless the parties agree otherwise, the court may consider evidence
       at the hearing and may decide the motion at the hearing.

       Represented parties should act through their attorney.

       There will be a hearing on this motion on May 19, 2020 at 1:30 PM in
       Courtroom 403, 515 Rusk, Houston, Texas 77002.

               COMES NOW, Christopher Lance Roberts and Jordan Gabrielle Greene, debtors

in the above referenced case, and respectfully files this Motion to . The Debtor states as follows:

           1. Debtors filed for bankruptcy relief on 08/10/2016 and the Chapter 13 Plan was

               confirmed on 1/17/2017.

           2. Debtors listed on schedule A an investment property located at 5734 Meadow

               Creek Lane, Houston, Texas 77017 with non exempt equity in the amount of

               $18,101.34. Property further described in Exhibit “A”.

           3. The current HCAD value of the property for the year 2020 is $131,469.00. See

               Exhibit “B”.




                                                 1
         Case 16-34006 Document 75 Filed in TXSB on 04/17/20 Page 2 of 3




           4. The Debtors disagree with the listed HCAD value. Property was built in 1952

                and has not been properly maintained. All electrical and plumbing in the property

                needs to be updated.

           5. Debtors wish to sell the property and have secured a buyer willing to purchase the

                property “AS IS” for the sale price of $108,000.00. Debtor represents this is fair

                market value for the property. The Buyers, Ernesto Diaz and Lissette Diaz are not

                related to the Debtors.

           6.   Per the preliminary HUD Settlement, the mortgage payoff is $61,000.00 and

                prorated taxes of $1,201.27 leaving cash to seller of $44,715.73. See Exhibit “C”.

           7. Debtors understand the entire proceeds of the sale must be paid to the Chapter 13

                Trustee.

           8. Debtors acknowledge that within 14 days following the closing of the sale the

                Debtors must provide to the Chapter 13 Trustee a copy of the final closing

                statement and deliver all non exempt assets to the Trustee. In the alternative,

                Debtors will follow and/or facilitate any instructions provided or required by the

                chapter 13 trustee for the delivery of the funds.

           9. Debtors hereby request this Court enter an Order authorizing the sale of 5734

                Meadow Creek Lane, Houston property to the Buyer pursuant to the described

                terms free and clear of all liens, claims and encumbrances.

       WHEREAS PREMISES CONSIDERED, the Debtors hereby request this Court issue an

Order authorizing the sale of the property located at 5734 Meadow Creek Lane, Houston, Texas

77017 to the Buyers, Ernesto Diaz and Lissette Diaz for the contract sale price of $108,000.00

and for such further relief in law or in equity they may be entitled to.




                                                  2
        Case 16-34006 Document 75 Filed in TXSB on 04/17/20 Page 3 of 3




Dated: April 17, 2020.

                                      /s/ Yvette V. Recio
                                      Yvette V. Recio
                                      Counsel to the Debtor(s)
                                      SBTX No. 00797805
                                      Fed. I d No.574940
                                      26310 Oak Ridge Dr., Suite 4
                                      The Woodlands, Texas 77380
                                      Tel.713-492-7978
`                                     E-mail: yvettevrecio@gmail.com


                                      Certificate of Service

I hereby certify that a copy of the Motion and Proposed Order has been mailed via first class
mail proper postage affixed and/or via the Court’s ECF noticing system to all parties listed on the
attached mailing matrix on this 17th day of April, 2020

                                      /s/ Yvette V. Recio
                                      Yvette V. Recio




                                                 3
